Citation Nr: 1143336	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  06-30 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee disability, including status post excision of the synovial plica.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran had active service from October 5, 1995 to October 27, 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision by the St. Petersburg, Florida Regional Office (RO) that, in pertinent part, denied a rating in excess of 10 percent for the disability here at issue.  In September 2010, the Board remanded the case for additional development.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is manifested by complaints of pain, weakness, giving way, occasional swelling, and problems with squatting, kneeling, climbing, and prolonged sitting and walking; the knee has been described as objectively tender on occasion, and crepitus has been noted.

2.  The Veteran is able to flex her left knee to at least 90 degrees, and to extend it fully; repetitive movement has not been shown to have any further effect on function.

3.  The Veteran's left knee is not ankylosed, her disability is not manifested by locking or recurrent subluxation, and she is not shown to suffer from any service-connected malunion or nonunion of the tibia or fibula or traumatic genu recurvatum.

4.  Although the Veteran has worn a brace on her left knee, the only laxity shown has been that of the patella, in June 2005; the other pertinent evidence before and after that date specifically indicates that the knee is stable.





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left knee disability, including status post excision of the synovial plica, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a higher evaluation for her service-connected left knee disability.  Her complaints include pain, weakness, swelling, giving way, and problems with squatting, kneeling, climbing, and prolonged sitting and walking.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA ask the claimant to provide any pertinent evidence in her possession).  Ordinarily, notice with respect to each of these elements must be provided to the claimant prior to the initial unfavorable decision by the agency of original jurisdiction (AOJ).

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a letter sent to the Veteran in May 2005 and an attachment included with a statement of the case (SOC) in August 2006, the AOJ informed the Veteran that, in evaluating her disability, it would consider evidence of the nature and symptoms of her condition; the severity and duration of her symptoms; and the impact of her condition and symptoms on employment.  She was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence she could submit, or ask VA to obtain, were also provided.  See, e.g., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that generic notice in response to a claim for an increased rating is all that is necessary).  Although some of the required notice was not supplied until after the Veteran's claim was initially adjudicated, the claim was subsequently readjudicated in an August 2011 supplemental SOC, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

In the present case, the Board finds that the duty to assist has been fulfilled.  The Board also finds that there was substantial compliance with the remand directives. A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order. See Stegall v. West, 11 Vet. App. 268   (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  The Veteran's service treatment records have been obtained, as have records of relevant post-service VA medical care.  She has also been examined (to include in May 2005 and October 2010).  The reports of those examinations, taken together with other evidence of record, contain descriptions of impairment sufficient for the proper evaluation of her disability.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  No further development action is required.

II.  The Merits of the Veteran's Appeal

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

VA regulations define disability of the musculoskeletal system primarily as "the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  38 C.F.R. § 4.40 (2011).  To that end, section 4.40 provides that:

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

With regard to disorders of the joints, applicable regulations provide that "the factors of disability reside in reductions of their normal excursion of movements in different planes."  38 C.F.R. § 4.45 (2011).  To that end, the regulations provide that, when rating disabilities of the joints, inquiry will be directed to considerations such as:

(a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).

(b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle injury, disease, or injury of peripheral nerves, divided or lengthened tendons, etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to execute skilled movements smoothly.

(f) Pain on movement, swelling, deformity or atrophy of disuse.

Id.  The regulations further provide that instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are also to be considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2011) ("The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Knee disabilities manifested by limitation of flexion are evaluated under the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  A 10 percent rating is warranted for limitation of flexion to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2011).  A 20 percent rating is warranted for limitation of flexion to 30 degrees, and a 30 percent rating is warranted for limitation of flexion to 15 degrees.  Id.

Knee disabilities manifested by limitation of extension are evaluated under the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  Ratings of 10, 20, 30, and 40 percent are warranted when extension is limited to 10, 15, 20, and 30 degrees, respectively.  The highest evaluation, 50 percent, is warranted when extension is limited to 45 degrees.  Id.

Knee disabilities manifested by recurrent subluxation and lateral instability are evaluated in accordance with the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  Ratings of 10, 20, and 30 percent, respectively, are warranted for slight, moderate, and severe recurrent subluxation or lateral instability.  Id.

Knee disabilities may also be rated under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 (2011).  Under Diagnostic Code 5256, ratings of up to 60 percent are available for ankylosis of the knee.  Under Diagnostic Code 5258, a 20 percent rating may be assigned for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent rating may be assigned for symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5262, ratings of 10, 20, and 30 percent, respectively, can be assigned for malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability.  If there is nonunion of the tibia and fibula, with loose motion requiring a brace, a 40 percent rating is assigned.  Finally, Diagnostic Code 5263 provides a single 10 percent rating for genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.

Separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See, e.g., 38 C.F.R. § 4.14 (2011); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  However, the combined evaluation for the affected leg cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2011).

In the present case, the evidence of record shows that service connection was originally established for left knee strain in February 1997, effective from October 1995.  The condition was originally evaluated as zero percent (noncompensably) disabling.  In July 2000, the disability was re-characterized to include medial meniscus injury.  A 10 percent rating was assigned, effective from April 2000.

In July 2004, following arthroscopic surgery in May 2004, the Veteran's disability was again re-characterized as status post excision of synovial plica, left knee.  The RO granted a temporary total (100 percent) rating for the period from May 12 to June 30, 2004, pursuant to 38 C.F.R. § 4.30; thereafter returning the rating to 10 percent, effective July 1, 2004.  The 10 percent rating has remained in effect to the present.

A VA treatment record from September 2004 shows that the Veteran complained of having problems with squats, stairs, and prolonged sitting as a result of left knee pain.  On examination, she had a range of motion in the knee from 0 to 120 degrees.  There was crepitus within the joint with passive range of motion and a positive patellofemoral grind with crepitus that reproduced her symptoms.  There was no heat, erythema, or effusion; no laxity to varus/valgus stress testing; and no tenderness to palpation at the joint line.  McMurray, Lachman, drawer, and pivot shift tests were all negative.  The clinical impression was that she had chondromalacia patella of the left knee.  She was issued a patellar knee sleeve.

A November 2004 VA treatment record shows that the Veteran sought dietary counseling in an effort to lose weight to reduce her left knee pain.  She reported that she had been doing well since surgery, until she increased her activity by going back to school and starting to walk.  Objectively, there was no edema of any of her extremities.

A VA treatment record from December 2004 shows that the Veteran reported that she had been having problems with squats, stairs, and prolonged sitting, but that her classes were over, and her symptoms had since eased.  On examination, the objective findings were the same as on her prior visit in September 2004.  She was to continue with the patellar knee sleeve.

A February 2005 VA treatment record reflects the Veteran's complaint that her left knee symptoms had recurred.  She reported that she had been trying a liniment at home, which had helped some, but that she continued to have problems with squats, stairs, and prolonged sitting.  She also indicated that the patellar knee sleeve did not stay up.  On examination, the objective findings were essentially the same as on prior visits in September and December 2004.  She was issued a lateral polumbo brace; the patellar knee sleeve was discontinued.  The care provider noted some uncertainty as to why the Veteran was having so much of a problem with her knee inasmuch as her knee had looked good during the arthroscopy and patellar tracking was normal.

The Veteran was examined for VA compensation purposes in May 2005.  She reported intermittent left knee pain that was almost constant.  She also reported that the knee folded up and gave out on her.  She denied flare-ups with changes in temperature.  She also denied locking.  On examination, she walked with a near normal gait, wearing a Velcro knee brace on her left knee.  She did not use any ambulatory aids.  She had active flexion of the knee to 115 degrees, and passive flexion to 120 degrees.  Extension was full.  She had a slight amount of medial joint line tenderness and a slight amount of tenderness just superior to the superior pole of the patella.  She did not have any crepitus with passive movement of the knee, and there was no effusion or warmth.  The knee was stable to varus and valgus, as well as anterior and posterior, drawer signs.  McMurray and Lachman tests were negative.  The scars about her knee were described as well healed.  The examiner noted that past imaging revealed very mild degenerative changes of the knee, and intact ligaments and cartilages.  The examiner also noted that the Veteran had a slightly decreased range of motion, but that he thought it could be improved with further treatment.

A VA treatment record from June 2005 shows that the Veteran reported that she continued to have discomfort with prolonged walking, and especially with using stairs.  She indicated that she wore her knee brace and took Motrin with some relief.  Objectively, she walked without a limp.  She was able to toe-heel walk and squat, and she had a full range of motion in the knee with minimal crepitation.  There was no tenderness, effusion, instability, or McMurray sign, and Lachman was noted as stable.  There was mild lateral laxity of the patella.

A January 2006 VA treatment record reflects that the Veteran complained of pain and some edema in her left leg since surgery.  She reported that her job required long standing, and indicated that medication was not relieving her pain.  Objectively, she had mild swelling at the medial aspect of the left knee, and pain with flexion and mild palpation.  There was no erythema.  X-rays of the left knee in February 2006 were interpreted to reveal mild to moderate narrowing of the knee joint space, mild flattening of the tibial plateaus with minimal osteophytic spurring, and minimal degenerative spurring in the patella.

A March 2006 VA rheumatology consult note shows that the Veteran reported continued left knee pain.  Objectively, she was wearing a left knee brace.  There was no crepitance, popliteal cyst, or effusion.

A VA treatment record from June 2006 shows that the Veteran was advised to stop wearing her left knee brace, as it was causing her left leg to swell (possibly because it was too tight).  She reported increased pain if she walked distances without the brace, and inquired as to whether there was another type of brace she could use.  On examination, there was no edema.

A July 2006 VA treatment record shows that the Veteran reported pain in the peri-patellar area of her left knee, aggravated by activity.  She indicated that using a brace helped some, but caused her foot to swell.  She also indicated that Ibuprofen helped.  Objectively, she had a range of motion in the knee from 0 to 130 degrees, with patellofemoral and peri-patellar tenderness.  There was no effusion; no tenderness at the joint line; Lachman and apprehension tests were negative; and collateral ligaments were stable.  Magnetic resonance imaging (MRI) in July 2006 was interpreted to reveal moderate mucoid degeneration at the posterior horn of the lateral meniscus, with otherwise normal findings.

An August 2006 VA follow-up treatment record shows that the Veteran reported feeling better after working out and losing weight.  Objectively, she had a range of motion in the knee from 0 to 130 degrees, with superior and posterior tenderness.  There was no effusion; no swelling; no tenderness at the joint line; a negative Lachman test; and collateral ligaments were stable.

A VA treatment record from January 2007 shows that the Veteran reported falling on her left knee five days earlier, after her leg gave way.  She complained of pain at the inferior patella and medial condyle, and was walking with crutches.  Objectively, she had a range of motion in the knee from 0 to 90 degrees, with tenderness at the inferior pole of the patella and the edge of the medial condyle.  There was no effusion or swelling, and the joint was described as stable.  X-rays revealed no fracture, dislocation, or bony lesion.

A December 2007 VA treatment record shows that the Veteran had a range of motion in the knee from 0 to 140 degrees, with crepitation and tenderness to the medial joint line.  The patella tracked in the midline with slight crepitation, and the knee was stable to varus/valgus stress.  There was no effusion or heat, and McMurray and drawer tests were negative.

A February 2008 VA treatment record shows that the Veteran was seen for continued complaints of chronic left knee pain.  Objectively, she had a range of motion in the knee from 0 to 130 degrees, with general crepitation and tenderness.  There was no effusion; a negative Lachman's sign; and collateral ligaments were stable.  X-rays were described as negative, with no degenerative changes recognized.  She began a series of Hyalgan injections, and later reported in March and June 2008 that her pain was improved.

A VA treatment record from October 2009 shows that the Veteran complained that her left knee was worse lately, with persistent pain and swelling.  She indicated that injections were not much help, and that Ibuprofen was not effective.  Objectively, she had a range of motion in the knee from 0 to 130 degrees, with patellofemoral tenderness and swelling and tenderness of the patellar tendon.  There was no effusion; a negative Lachman test; and collateral ligaments were stable.  Records later that same month show that she was issued a Don Joy knee brace and that she exhibited pain on palpation of the medial aspect of the left knee, and on internal and external rotation.

A January 2010 VA treatment record reflects that the Veteran reported her left knee pain was doing about the same.  She complained of tenderness in the infrapatellar area, and indicated that she occasionally got a sharp pain posteriorly and the knee felt like it was going to give out.  Objectively, she had a range of motion in the knee from 0 to 130 degrees, with patellofemoral and infrapatellar tenderness and slight tenderness posteriorly.  There was no effusion; a negative Lachman test; and collateral ligaments were stable.  Another entry from January 2010 reflects that the Veteran was losing weight with increased walking for exercise.

A VA treatment record from August 2010 reflects the Veteran's report that her left knee was doing about the same.  She reported tenderness in the area of the patella and difficulty with stairs.  It was noted that she used the pool for exercise.  Objectively, she had a range of motion in the knee from 0 to 130 degrees, with tenderness at the inferior pole of the patella and the infrapatellar tendon.  There was no effusion; a negative Lachman test; and collateral ligaments were stable.

The Veteran was examined for VA compensation purposes in October 2010.  She reported that she wore a brace on her left knee daily, that she did not run, and that she avoided squatting, kneeling, and climbing.  She endorsed symptoms of pain, swelling, tenderness, weakness, instability, incoordination, giving way, and decreased speed of joint motion.  She indicated that she was able to stand for 15 to 30 minutes, and reported that she was able to walk more than 1/4 mile, but less than a mile.  She denied stiffness, deformity, locking, effusions, dislocation, subluxation, and flare-ups of joint disease.  

Objectively, the Veteran's gait was normal.  There was no evidence of abnormal weight bearing, loss of bone, or inflammatory arthritis.  The examiner noted crepitus with passive and active range of motion and tenderness diffusely throughout the knee.  There was no grinding or instability, no abnormality of the patella, meniscus, tendons, or bursae, and no ankylosis.  The Veteran had left knee flexion to 120 degrees, with guarding throughout the entire range of motion, and normal extension.  The examiner indicated that there was objective evidence of pain following repetitive motion, but that there were no additional limitations after three repetitions.  The examiner also indicated that the left knee disability caused limitations, in terms of activities such as chores, shopping, exercise, and sports, but noted that the Veteran was currently employed as a receptionist and that her left knee disability had no significant effects on her usual occupation.  After reviewing the record, including the various reports of imaging, the examiner stated that the Veteran's degree of guarding during physical examination led him to speculate that the range of motion documented during the examination was understated.

A March 2011 VA treatment record reflects the Veteran's report that she still had some discomfort and stiffness in her left knee, but that it was doing fairly well.  Objectively, she had a range of motion in the knee from 0 to 130 degrees, with patellofemoral tenderness and tenderness at the patellar tendon.  There was no effusion, and the knee was described as stable.

Following review of the evidence in this case, and the applicable law and regulations, the Board finds that the preponderance of the evidence is against the assignment of an increased schedular evaluation for the Veteran's service-connected left knee disability.  The evidence contemporaneous with the current claim, including the reports of VA compensation examinations conducted in May 2005 and October 2010, shows that while the knee has been described as objectively tender on occasion, and crepitus has been noted, the Veteran has consistently been able to actively flex the knee to at least 90 degrees, and extension of the knee has been normal.  The October 2010 examiner indicated that repetitive movement, while painful, caused no additional limitations after three repetitions, and felt that the range of motion on examination was understated.

The Veteran's knee is not ankylosed; her disability is not manifested by locking or recurrent subluxation; and she is not shown to suffer from any service-connected malunion or nonunion of the tibia or fibula or traumatic genu recurvatum.  In addition, although she has worn a brace on her left knee, and has complained of giving way, the only laxity objectively noted has been that of the patella, in June 2005.  The other pertinent evidence before and after that date, including the reports of the May 2005 and October 2010 examinations-which were specifically conducted for compensation purposes-specifically indicate that the knee has been found to be stable.  In addition, the 10 percent rating potentially available under Diagnostic Code 5259 cannot be combined with a rating for limitation of motion since both would be premised, in part, on pain.  See 38 C.F.R. § 4.14 (2011).

In the final analysis, the Board finds no sound evidentiary basis for the assignment of a higher evaluation under the diagnostic code that forms the basis of the Veteran's current evaluation (Diagnostic Code 5260), or any others that are potentially applicable.

In evaluating the Veteran's claim, the Board has specifically considered whether she is entitled to a "staged rating."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  It is the Board's conclusion, however, that the Veteran's left knee disability has never been more than 10 percent disabling since the time that the underlying claim for increase was filed.  A "staged rating" is not warranted.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2011).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's knee complaints are fully contemplated by the relevant diagnostic criteria, together with the related provisions of 38 C.F.R. § 4.40, 4.45, and 4.59.  There is nothing in the record to suggest that her disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 10 percent for a left knee disability, including status post excision of the synovial plica, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


